Citation Nr: 0409269	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-04 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis of 
the feet, currently rated 10 percent disabling.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to July 
1976.  Although his DD Form 214N indicates he was discharged 
under conditions other than honorable, VA ruled in January 
1977 that his discharge was under honorable conditions for VA 
purposes.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claims for an increased 
rating for dermatitis of the feet and for entitlement to 
service connection for migraine headaches.

In response to the March 1998 statement of the case (SOC), 
the veteran filed a VA Form 646, on which he indicated that 
he intended to present his arguments at an RO hearing.  In a 
July 1998 letter to the veteran's Congressman, the RO 
indicated it had accepted the Form 646 in lieu of a VA Form 
9, Substantive Appeal to the Board.  In a February 2001 
letter, the veteran's representative indicated that he no 
longer wanted an RO hearing, and requested that his case be 
sent to the Board.

The Board will decide the claim for an increased rating for 
dermatitis, but, unfortunately, the claim for entitlement to 
service connection for migraine headaches must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim for an increased 
rating for his service-connected dermatitis of the feet has 
been obtained.

2.  The veteran's service-connected dermatitis of the feet is 
manifested by a rash that "comes and goes," affects less 
than a centimeter of the exposed area, and does not cause 
constant itching or exudation; there are no extensive lesions 
or marked disfigurement, and systemic therapy has never been 
suggested or required as treatment.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for dermatitis of the feet.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 (2003) and 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 
2002), effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his current claim for an increased rating for his 
service-connected dermatitis in May 1997.  But the VCAA 
applies to claims, as here, filed prior to its November 9, 
2000 effective date if VA had not decided the claim before 
that date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, 
*31 (Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001)) (VA will apply VCAA implementing regulations to 
any claim filed before November 9, 2000 but not decided by VA 
as of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
February 2001 and July 2003 supplemental SOCs (SSOC).  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also Bernklau 
v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending 
before RO or Board, and those on appeal before a Court).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. at 422.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that Pelegrini is incorrect as 
it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA, and is pursuing further 
judicial review on this matter.  However, assuming without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, the veteran's claim for an increased 
rating for his dermatitis was denied in December 1997.  After 
that rating action was promulgated, and the RO issued its 
March 1998 SOC and February 2001 SSOC, the RO sent an October 
2002 letter to the veteran.  That letter explained the 
veteran's rights and his and the RO's respective 
responsibilities under the VCAA.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim (nor could it have been, as the adjudication preceded 
the VCAA's enactment), the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 2004 U.S. App. LEXIS 115, 
*9-*13 (no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

While the notice provided to the veteran in October 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  After the notice was provided, the case was 
readjudicated and a July 2003 SSOC was provided to the 
appellant.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to the veteran.

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Recently, in VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA's 
Office of General Counsel held that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  In the present case, 
however, whether or not Pelegrini's "fourth element" is an 
additional requirement imposed on VA by the VCAA, the Board 
finds that the veteran was fully notified of the need to give 
to VA any evidence pertaining to his claim, although the VCAA 
notice letter that was provided to the appellant does not 
contain the precise language specified in Pelegrini.

The RO's October 2002 letter noted both of the veteran's 
claims, explained the evidence necessary for him to establish 
entitlement to these benefits and his and the RO's respective 
responsibilities in getting such evidence, the types of 
evidence he should submit in support of his claims, and asked 
the veteran to tell the RO about any additional information 
or evidence he wanted it to get for him.

The RO's October 2002 letter thus provided the information 
specified by Quartuccio and, by requesting that the veteran 
tell it about any additional information or evidence he 
wanted it to get, met Pelegrini's directive to tell the 
veteran to "give us everything you've got pertaining to 
your claim," even though the letter did not use this exact 
language.  See Pelegrini, 17 Vet. App. at 422.

Moreover, all the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. at 
564; Bernard v. Brown, 4 Vet. App. at 393-394.

Finally, the RO has also obtained VA and private medical 
records and there is no indication there are additional 
relevant records of any kind that have not been associated 
with the claims file.  The RO also scheduled the veteran for 
VA examinations in connection with his claim for an increased 
rating for dermatitis in June 2000 and June 2003.  The 
veteran was notified of these examinations and failed to 
report for them without showing good cause for this failure.  
See 38 C.F.R. § 3.655(a) (2003).  The RO thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations as to his claim for an increased 
rating for dermatitis.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims for an increased rating for dermatitis of 
his feet.


Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since entitlement to compensation has already has been 
established and an increase in the disability rating for 
dermatitis is at issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (where veteran timely appeals ratings initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  
Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas to the extent that 
it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003) 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the regulation at issue in the present 
case, 67 Fed. Reg. 49,590 - 49,599 (2002) codified at 38 
C.F.R. § 4.118 (2003), cannot be construed to have 
retroactive effect unless its language requires this result.  
See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994)).  By its terms the regulation is 
effective August 30, 2002, see 67 Fed. Reg. at 49590, and it 
thus cannot be applied to the period prior to that date.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the two versions of a regulation that was revised during 
his appeal allows application of the prior version of 38 
C.F.R. § 4.118 (revised as of July 1, 2002), to the period on 
or after August 30, 2002, the effective date of the new 
regulation, 38 C.F.R. § 4.118 (2003).  See VAOPGCPREC 3-2000, 
2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) 
(where amendment is more favorable, Board should apply it to 
rate disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change); Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a rating higher than 10 percent under the old 
criteria and (2) whether, for the period on and after August 
30, 2002, the veteran is entitled to a higher rating than 10 
percent under either the old or the new criteria.

The diagnostic code applicable to the veteran's disability is 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, dermatitis or 
eczema. 

Under the regulations currently in effect, where less than 5 
percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required during 
the past 12-month period, a zero percent rating is assigned.  
Id.  In order for a compensable rating to be assigned, the 
evidence must show that at least 5 percent but less than 20 
percent of the entire body or the exposed areas are affected, 
or it must show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  In those cases, a 10 percent rating is 
assigned.  Where 20 to 40 percent of the entire body or 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  38 C.F.R. § 4.118, DC 7806 at 67 Fed. 
Reg. 49, 590 - 49, 599 (July 31, 2002), effective August 30, 
2002.

Under the regulations in effect prior to August 30, 2002, the 
rating criteria under the provisions of DC 7806 referred to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, particularly if it is disfiguring.

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating was assigned under 38 C.F.R. § 4.118, DC 
7806 (2003).

In order for a compensable rating to be assigned, the 
evidence must show eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Then, a 10 percent disability rating is assignable.  If the 
exudation or itching is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation or exceptional repugnance must be 
shown.  38 C.F.R. § 4.118, DC 7806 (2003).

The service medical records (SMRs) contain numerous 
references to treatment of the veteran's dermatitis.  In 
August 1973, he had a 1" by 3" square rash on the dorsal 
surfaces of both feet, for which the treatment was to wear 
sandals and tennis shows for the next three weeks.  A patch 
test was performed to determine the cause of the rash.  In 
September 1973, there was a was a diagnosis of contact 
dermatitis, and the treatment was soaking, cream, and 
ointment.  Contact dermatitis of both feet was also noted on 
his pre-discharge November 1975 examination report.  
Similarly, a November 1975 memorandum from the dermatology 
clinic noted the veteran's chronic dermatitis of the dorsa of 
both feet progressing to lichen simplex chronicus of obscure 
etiology.  The memorandum also noted subjective complaints of 
itching and pain.  The author of the memorandum opined that 
the dermatitis was due to the veteran's personal problems and 
that resolving these problems would greatly relieve the 
dermatitis.  The recommendation was that the veteran not 
perform duties that would cause him to sweat, as that would 
aggravate the dermatitis.

An October 1980 VA examination noted that the veteran's 
dermatitis, resulting from the shoes he wore in the Navy, had 
persisted, and that he had "considerable itching."  The 
examination revealed that the rash was on the instep of both 
feet with the toes showing a faint erythmia and slight 
lichenification.  The diagnosis was lichen simplex chronicus 
(neuro-dermatitis) mild.

May 1997 VA outpatient treatment (VAOPTS) noted a chronic 
foot rash with occasional swelling, splitting, maceration, 
and xerosis, which was treated with Synelar ointment.  An 
examination revealed xerosis with linear excoriations on the 
left dorsum, and a .6 centimeter. ulcerated lesion with 
surrounding scabbed areas of about .1 millimeter in linear 
configuration.  The assessment was of lichen simplex 
chronicus, to be treated with soaking and ointments.

An October 1997 VA examination noted subjective complaints of 
itching and drying on the dorsal aspects of both feet.  The 
objective findings on initial presentation were hypopigmented 
and examthematous patches on both feet in relatively 
symmetric distributions.  Some patch tests for allergens were 
positive while most were negative.  The impression was of 
allergic contact dermatitis to thiramic mix, and chronic 
dorsal feet shoe dermatitis.  The examiner noted the 
possibility of an underlying atopic component, but the 
examiner also indicated that the veteran had responded to 
Synelar ointment topically.  

June 1997, November 1997, March 1998, August 1998, July 1999, 
and March 2000 VAOPTS noted "foot rash-chronic dermatitis," 
indicated that the rash "comes and goes," and reflected 
treatment of soaking, cream, and ointment.

An October 1998 VA examination noted linear exoriations on 
the feet and ankles bilaterally, the largest being about 7 
millimeters on the center of the right dorsum of the foot.  
There were no other associated skin lesions.  The diagnosis 
was of dermatitis on the dorsa of the feet of unclear 
etiology.  The described symptoms appeared out of proportion 
to the findings of the examination.  The examiner expressed 
uncertainty as to whether contact dermatitis was the 
appropriate diagnosis, and also noted an irritant dermatitis 
or neuro-dermatitis.  The recommendations were to continue 
using emollient creams and topical steroids and avoid 
substances that contain thiuran.

Based on the evidence of record, the veteran is not entitled 
to a higher rating for his dermatitis under either the old or 
new criteria.  Under the old criteria, to be entitled to a 
rating higher than the current 10 percent the veteran would 
have to have constant exudation or itching, extensive 
lesions, or marked disfigurement.  The VA examinations and 
VAOPTS contain no evidence of constant itching or exudations.  
Indeed, there is only one mention, in October 1980, of 
"considerable itching," but many statements over time that 
the rash "comes and goes."  There are no indications of 
extensive lesions or marked disfigurement.  Therefore, the 
veteran is not entitled to a rating higher than his current 
10 percent under the old criteria.

As to the new criteria, which could only be applicable for 
the period on or after the August 30, 2002 effective date, a 
similar result applies.  Under the new criteria, to be 
entitled to a rating higher than his current 10 percent, the 
veteran would have to have 20 to 40 percent of his body or 
the exposed areas affected or systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a 
certain time period.  However, the area affected by the rash 
is relatively small, never as much as a centimeter since 
service, and at most 1 to three inches during service.  
Moreover, the treatment during and since service has been 
soaking, cream, and ointment, with at most a topical steroid, 
but nothing even close to the systemic therapy described in 
the current version of DC 7806.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
hospitalization for the disability at issue, much less 
frequently, and the manifestations of the disability are 
contemplated by the schedular criteria.  Thus, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, under both the old and new rating criteria, as well 
as any extra-schedular considerations, the veteran is not 
entitled to a rating higher than the 10 percent evaluation 
currently in effect.  As the preponderance of the evidence is 
against the assignment of an increased rating for the 
veteran's dermatitis, the benefit-of-the-doubt doctrine does 
not apply to this claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

The claim for an increased evaluation for dermatitis of the 
feet is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. 
§ 5103A(d)(1)(a) (West 2002), states that the duty to assist 
a claimant includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  
Section 5103A(d)(2) provides that such an examination or 
opinion is necessary 

if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim 
(emphasis added).

In the present case, the VAOPTS contain numerous references 
to the veteran's chronic migraine headaches, and the October 
1997 VA examination and an August 1997 letter to the RO from 
a VA staff neurologist confirm that he suffers from 
intractable severe migraine headaches.  Although the SMRs 
contain no references to headaches or any apparent injury 
that could have caused them, the veteran has consistently 
maintained that these headaches began in service, and he is 
competent to testify as to the pain he felt from these 
headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (lay testimony competent so long as it remains 
centered upon matters within knowledge and personal 
observations of witness).  The October 1997 VA examination, 
the August 1997 letter, and the VAOPTS do not contain an 
opinion as to the etiology of the headaches.  Thus, the 
medical evidence shows that the veteran has a current 
migraine headache disability and the veteran has indicated 
that he suffered from headaches during service; it is 
therefore possible that the veteran's headaches are 
associated with his military service.  As there is 
insufficient evidence of record to make a decision on this 
claim, it must be remanded pursuant to 38 U.S.C.A. § 5103A(d) 
(West 2002).  Because the June 2000 and June 2003 VA 
examinations were ordered only for the veteran's dermatitis 
claim, his failure to report for them does not preclude the 
Board from ordering a new VA neurological examination rather 
than deciding the claim for service connection for migraine 
headaches based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002). The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim for entitlement to 
service connection for migraine 
headaches.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since May 2000, including, but not 
limited to, any additional treatment he 
has received relating to his migraine 
headaches at the Philadelphia, 
Pennsylvania VA Medical Center (VAMC).  
Any records obtained should be associated 
with the other evidence in the claims 
file.

3.  After any additional evidence is 
obtained, schedule the veteran for an VA 
neurological examination to assess the 
nature, time of onset, and etiology of 
the veteran's migraine headache disorder.

Again inform the veteran of the 
consequences of failure to report for the 
scheduled VA examination.  See 38 C.F.R. 
§ 3.655 (2003).

The claims folder is to be made available 
to the examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current migraine headache disorder is 
related to his military service.  In 
doing so, the examiner should take 
account of, among other things, the 
October 1997 VA examination, the August 
1997 letter from the VA staff 
neurologist, and the February 1999 VAOPT 
indicating the veteran sustained head 
trauma due to a fall at work.  If no 
opinion can be rendered, an explanation 
should be set forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claim for 
entitlement to service connection for 
migraine headaches in light of the 
additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran is again informed that his failure to cooperative 
with the requested development might adversely affect the 
outcome of his case.  See 38 C.F.R. § 3.655 (2003) 
(discussing the consequences for failing to report for a VA 
examination).

The veteran has the right to submit additional evidence and 
argument concerning the claim that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



